Citation Nr: 1705823	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-42 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as due to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to February 1970, and from March 1986 to June 1987. 

This appeal comes before the Board of Veterans' Appeals from a May 2008 rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs. 

The case was previously before the Board in June 2014 and December 2015 when the issue above was remanded for additional development. 

In December 2015 the Board remanded issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a total disability rating based on individual unemployability (TDIU).  Thereafter, in a January 2016 rating decision the RO granted entitlement to TDIU and in a June 2016 rating decision the RO granted entitlement to service connection for anxiety disorder, not otherwise specified.  As these decisions represent complete grants of the benefits sought on appeal with regard to these issues, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In a rating decision dated in June 2015, the Veteran was denied a compensable evaluation for hemorrhoids.  Thereafter, in July 2015 the Veteran filed a Notice of Disagreement (NOD) with this issue.  In a rating decision dated in January 2016, the Veteran was granted entitlement to TDIU, effective October 29, 2014.  Thereafter, in July 2016 the Veteran filed a NOD with regard to the effective date assigned for TDIU.  Although the Veteran has not yet been issued a Statement of the Case (SOC) with regard to these issues, review of the record reveals that the RO is taking action on the claims and, therefore, it is unnecessary to order the issuance of a SOC at this time.

FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's degenerative joint disease of the right knee status post total knee replacement was incurred in service.


CONCLUSION OF LAW

Degenerative joint disease of the right knee status post total knee replacement was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran seeks entitlement to service connection for a right knee disability.

On a Report of Medical History at separation from service, dated in April 1987, the Veteran reported that he was having trouble with his right knee.  

The Veteran's brother has reported that a few weeks before the Veteran was to return from service the Veteran said he tripped on some tree roots and hurt his right knee. 

The Veteran was afforded a VA medical examination in August 2014 in connection with the right knee claim.  The examiner opined that it was less than 50 percent likely that the Veteran's current right knee disorder was related to or associated with active duty from 1986 to 1987.  However, the opinion was found to be inadequate as it relied upon a lack of treatment from 1999 to 2002 and there was no comment on whether the Veteran's right knee disability was due to or permanently aggravated by his now service-connected left knee disability.

In November 2014 a VA provider reported that the Veteran had requested that he review multiple documents which show that he sustained injuries to his knees while he was on active duty.  The provider stated that degenerative changes of the knees "could be" the result of many different factors but there was no question that injuries are an important part of the cause of arthritis.  The provider opined that he believed that the Veteran's injuries "could have been" the initial step of the degenerative disease which led to his total knee replacement.

In February 2015 the VA provider noted that the medical record shows that the Veteran sustained injuries to his knees while on active duty.  Degenerative joint disease is the result of many different factors but there was no question that injuries are an important part of the cause of arthritis.  The provider believed that his injuries were at least as likely as not the initial step of his degenerative joint disease which led to his total knee joint replacement. 

Pursuant to the most recent Board remand, the Veteran was afforded a VA examination in May 2016 which included a diagnosis of bilateral knee degenerative joint disease status post bilateral total knee joint replacement.  The Veteran's history was detailed including that the Veteran reported that he injured his right knee three weeks prior to discharge from service when he tripped over a tree root.  The examiner identified a letter from the Veteran's brother indicating a recollection of the reported trip over a tree root.  The examiner noted November 2014 and February 2015 statements by the Veteran's orthopedist.  The examiner noted that after discharge the Veteran spent many years as a police officer and the Veteran did not report any injury to the right knee since leaving service.  The examiner stated that multiple right knee injuries from trauma do not appear to be related to the right knee condition.  The examiner outlined multiple risk factors for osteoarthritis and indicated that age alone can be a significant risk for degenerative osteoarthritis of the knee.  The Veteran's first documented right knee x-ray, dated in April 2007, showed mild degenerative joint disease changes, with mild joint space narrowing and mild patellar spurring.  X-ray of the knee later in 2010 and 2012 showed some progression of the prior mild degenerative changes.  The examiner noted that the changes at the Veteran's age were consistent with osteoarthritis of aging and consistent with literature that showed that 80 percent of people over the age of 55 have some osteoarthritis.  The examiner found that the most likely etiology of the Veteran's mild right knee osteoarthritis was advancing age.  The examiner further noted that the Veteran did not file a claim for a disability for many years after service including no mention of a right knee disability in 1987 when a disability claim was filed.  The examiner stated that the conclusion is most likely that, given a knee injury may have occurred, it likely resolved and healed, and thus did not cause the Veteran to file a VA disability claim for any knee condition for many years post-discharge.  The examiner continued to note that there was no evidence that the right knee condition was aggravated or caused by the Veteran's left knee condition.  He had no chronic antalgic gait, and no history of chronic use of canes or crutches, which may place unusual stress on the right knee.  The examiner again noted that x-rays of the right knee that revealed mild osteoarthritis in 2007 are consistent with his age at that time.  

In January 2017 the Veteran submitted another opinion by his orthopedist.  The provider stated that he re-evaluated his previous statement as to the connection of the Veteran's arthritis of the knees with the injuries sustained while on active duty.  The provider noted that he considered that as part of his past medical history showed post traumatic arthritis present and believed that his previous knee condition was at least 50 percent or more related to the previous injuries while on active duty.

Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that his right knee degenerative joint disease status post total knee replacement was incurred in service.  The Veteran has competently and credibly reported that he injured his right knee in service.  This report is corroborated by service treatment records reveal that the Veteran complained of trouble with his right knee at separation from service.  It is further corroborated by the Veteran's brother's statement that while the Veteran was in service he told the brother of a right knee injury.  

The Board acknowledges that an August 2014 VA medical examination found that it was less likely than not that the Veteran's right knee disorder was related to service.  However, this opinion was found to be inadequate.

The Board further acknowledges that a May 2016 VA medical examination found that the Veteran's right knee disability was not related to service or caused or aggravated by the Veteran's left knee disability.  The Board finds the medical opinion to be inadequate as its rationale rely on the passage of time since the Veteran separation from service, relied upon a lack of seeking benefits for a knee disability in an unrelated application for benefits in 1987, and because although the examiner noted that the right knee disability was likely due to advancing age, he also noted that there were multiple risk factors for osteoarthritis.  To the extent the examiner may have tried to draw a conclusion from the lack of an earlier claim or make a credibility determination, the Board points out that such an analysis is not within the examiner's expertise, but rather is up to the Board.  The opinion is further inadequate because while indicating that the Veteran may have injured his knee in service and finding that it likely resolved and healed, the examiner did not comment on the impact that injury had on his development of degenerative joint disease.

The Veteran has submitted multiple statements from his VA provider.  This provider first noted that the Veteran's in service injuries could have been the initial step of the degenerative disease which led to his total knee replacement.  Thereafter, the provider refined the opinion to state that degenerative joint disease is the result of many different factors but there was no question that injuries are an important part of the cause of arthritis and that it was at least as likely as not the initial step in the Veteran's degenerative join disease was his injuries.  Lastly, the provider stated that he considered as part of his past medical history showed post traumatic arthritis present and that the Veteran's previous knee condition was at least 50 percent or more related to the previous injuries while on active duty.

As the VA medical opinions are inadequate and as the Veteran's VA provider has associated the Veteran's right knee disability with the Veteran's active service, service connection for degenerative joint disease of the right knee status post total knee replacement is granted.


ORDER

Service connection for degenerative joint disease of the right knee status post total knee replacement is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


